DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2022.
Applicant’s election without traverse of claims 1-9 in the reply filed on 11 August 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20140261163 to Kishita et al. (Kishita).
Regarding claim 1, Kishita teaches a substrate cleaning apparatus (Fig. 6, generally) comprising: a support part configured to support a substrate by bringing the support part into contact with a rear surface of the substrate (Fig. 6, part 11); an annular member disposed to surround a periphery of the substrate supported on the support part and including an inclined surface that is inclined with respect to a horizontal plane in a diametrical direction of the annular member (Fig. 6, part 3 and Fig. 3, generally); a rotation part configured to rotate the support part and the annular member (Fig. 6, parts 12 and 13); a first supply part configured to supply a cleaning liquid toward the rear surface of the substrate supported on the support part (Fig. 6, part 81 (right side)); and a second supply part configured to supply the cleaning liquid toward the inclined surface (Fig. 6, part 81 (left side)); wherein the inclined surface is inclined downward in a radially inward direction (Fig. 6, at part 3), and the second supply part further comprises a nozzle disposed above the inclined surface (Fig. 8, part 86); wherein the second supply part includes a nozzle configured to be movable in the diametrical direction of the annular member (Fig. 5, part 83; paragraph 42).
The claim language in claim 4, regarding “wherein the cleaning liquid is a cleaning chemical liquid or a rinsing liquid” is regarded as intended use as Applicant is claiming the apparatus and not the usable fluid, does not add further structural limitations to the claim language, and because the apparatus of Kishita is capable of performing said intended use, the limitations of the claim are considered to be met.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Should Applicant cure the above rejection and a Notice of Allowance issue in the current case, surely Examiner will include a full statement of reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711